Title: From James Madison to James Leander Cathcart, 7 July 1806
From: Madison, James
To: Cathcart, James Leander



Sir.
Department of State, July 7th. 1806.

I have received your letter of the 1st. of July, and have caused four thousand dollars to be remitted to you at Boston, for which you will apply at the Branch Bank.  The whole two thousand dollars allotted for the Prime Minister may be laid out by you in purchases of presents.  I hope your wishes will be speedily gratified, as the Brig has left this City some days since.  I am &c. 

James Madison.

